DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, drawn to a composition and a kit comprising the composition, wherein the composition comprises an agent for measuring expression of parkin and/or AIMP2, alone or together with agents for measuring the expression of SNCA, ZNF746, RNF146 or c-ABL, classified in C12Q 2600/158 and C07K 16/18.

II. Claims 5-12, drawn to methods for diagnosing Parkinson’s disease comprising measuring the expression level of a Parkinson’s disease-related gene transcript or peptide or protein in cells from a nasal mucus sample, classified in C12Q 1/6883 or G01N 33/53. 


3. The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the nucleic acid agents and protein and aptamer agents of invention I can be used in a materially different process, such as general methods for detecting gene expression or the presence of a nucleic acid or protein.
4.  Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Further Election Applicable to Inventions I and II
5.       Regarding Inventions I and II, this application contains claims directed to the following patentably distinct species of the claimed invention:
For invention I: the species of parkin alone, or AIMP2 alone, or the combination of parkin and AIMP2, as well as the species of each of the above in combination with SNCA, ZNF746, RNF146 or c-Abl (i.e., a fourth species is the combination of parkin and SNCA, a fifth species is the combination of parkin and SNCA and ZNF746, a sixth species is the combination of parkin, AIMP2 and SNCA etc.
For invention II: the species of SNCA, parkin, ZNF746, RNF146, c-Abl and AIMP2 and combinations thereof.
The species are independent or distinct because the methods require detecting the expression of different genes having different nucleotide sequences and different expression patterns. A reference teaching a method that diagnosis Parkinson’s disease  by detecting expression of, for example, SNCA would not necessarily render obvious a method that diagnosis Parkinson’s disease by detecting expression of, for example, parkin,  and vice versa. Further, a finding that methods that diagnose Parkinson’s disease by detecting expression of, for example, SNCA are allowable over the prior art would not necessarily to a finding that methods that diagnose Parkinson’s disease by detecting expression of, for example, parkin, are also allowable over the prior art and vice versa.  Similarly, the compositions of invention I require reagents that have different chemical structures, functional activities and effects in order to detect the RNA transcript levels or protein levels expressed by the recited genes, which each have a different nucleotide sequences or amino acids sequences. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Regarding Invention I, no claims are generic.
Regarding Invention II, claims 5 and 7-9 are generic. 
For example, Applicant may elect parkin OR Applicant may elect SNCA, OR Applicant may elect the combination of SCNA and parkin OR Applicant may elect the combination of SCNA and ZNF746, etc. For invention I, if Applicant elects a combination of one or more of the genes in claim 1 and one or more of the genes in claim 2, then at least one independent claim must be presented which encompasses such a combination. Currently, no independent claims in Invention I encompass such combinations. 
Further Election Applicable to Inventions I and II
6. Regarding Invention I, this application contains claims directed to the following patentably distinct species of the claimed invention:
a) agents that detect nucleic acid levels;
b) agents that detect protein levels.
Regarding Invention II, this application contains claims directed to the following patentably distinct species of the claimed invention:
a) methods that detect nucleic acid levels;
b) methods that detect protein levels.
The species are independent or distinct because the agents that are used to detect nucleic acid levels have a different chemical structure and function and effect and are used in different assays as compared to the agents which detect protein levels. For instance, the agents which detect nucleic acids consist of nucleotide sequences, such as primers and probes, and are used in assays such as PCR or microarray hybridization analysis, whereas the agents that are to be used to detect protein levels may comprise antibodies and are used in assays such as ELISA or Western blotting. Thus, the agents and the methods that use the agents are patentably distinct from one another. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Currently, no claims are generic since the specification teaches that gene expression levels are detected by either detecting nucleic acid levels or peptide / protein levels.
7. There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species require a different field of search (for example, employing different search queries); 
(b) the prior art applicable to one species would not likely be applicable to another species;
(c) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.	
8. The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

9.  The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

10.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634